NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-JUN-2022
                                            07:51 AM
                                            Dkt. 14 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


             STATE OF HAWAI I, Plaintiff-Appellee, v.
             DYLAN RIVER JAMES, Defendant-Appellant.


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CASE NO. 5CPC-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
  (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon review of the record, it appears that we lack
jurisdiction over the appeal by Defendant-Appellant Dylan River
James (James) from the Circuit Court of the Fifth Circuit's
(circuit court) March 28, 2022 "Order Denying [James]'s Motion in
Limine #1 Paragraph 'F' Filed on December 20, 2021" (Order
Denying MIL) because the circuit court improperly certified the
Order Denying MIL for interlocutory appeal.
          Hawaii Revised Statutes (HRS) § 641-17 (2016) allows a
defendant to assert an interlocutory appeal in a criminal matter
from the circuit court to this court, "[u]pon application made
within the time provided by the rules of court."      Hawai i Rules
of Appellate Procedure (HRAP) Rule 4(b)(1) provides in relevant
part that a "motion for leave to file an interlocutory appeal
from an order of the circuit court must be filed within 30 days
of the court's entry of the order."    (Emphasis added.)     Here, the
circuit court entered its Order Denying MIL on March 28, 2022,
making a motion for leave to file an interlocutory appeal due by
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

April 27, 2022.1     However, James did not file his Motion for
Leave to File Interlocutory Appeal until April 29, 2022, which
was untimely under HRS § 641-17 and HRAP Rule 4(b)(1).
            Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
            IT IS FURTHER ORDERED that all pending motions or
stipulations are dismissed as moot.
            DATED:   Honolulu, Hawai i, June 23, 2022.

                                          /s/ Keith K. Hiraoka
                                          Presiding Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
         April 27, 2022 was not a holiday, Saturday, or Sunday.   See HRAP
Rule 26(a).

                                      2